United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 9, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10968
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROCKY SHANE GREEN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:04-CR-52-ALL-C
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Rocky Shane Green has appealed the 18-month term of

imprisonment imposed on revocation of his probation.      Green

contends that he should have been sentenced within the guideline-

imprisonment range for the original offense of conviction, that

is six to 12 months.   Green concedes that the issue should be

reviewed for plain error.   In United States v. Pena, 125 F.3d
285, 287 (5th Cir. 1997), we held that, upon revocation of

probation, the sentencing court is “not limited to the sentencing


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10968
                                  -2-

range available at the time of the initial sentence.”    Any error

by the district court could not have been “clear or obvious” in

light of Pena.     See United States v. Olano, 507 U.S. 725, 731-37

(1993); United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir.

1994) (en banc).

     Green contends that his sentence was imposed illegally, in

light of Blakely v. Washington, 542 U.S. 296 (2004), and Apprendi

v. New Jersey, 530 U.S. 466 (2000), because he was sentenced to a

term of imprisonment exceeding the term to which he was

originally exposed based on the district court’s finding that he

had violated a condition of his probation.    Green concedes that

this court’s review is for plain error.     Green cannot show that

the district court erred.

     In Blakely, the Supreme Court held that the Sixth Amendment

prohibits state sentences greater than “the maximum sentence a

judge may impose solely on the basis of the facts reflected in

the jury verdict or admitted by the defendant.” 542 U.S. at 303

(emphasis omitted).     The rule in Blakely was extended to the

Federal Sentencing Guidelines in United States v. Booker, 543
U.S. 220, 125 S. Ct. 738 (2005).    In Booker, the Supreme Court

held that the mandatory system of enhancements established by the

United States Sentencing Guidelines violated the Sixth Amendment.
125 S. Ct. at 749-50.

     The policy statements applicable to probation revocations

are advisory only and do not contravene the rule in Booker or the
                             No. 04-10968
                                  -3-

Sixth Amendment.   See United States v. Hinson, 429 F.3d 114, 117

(5th Cir. 2005) (supervised release case); Pena, 125 F.3d at 287.

Although the sentence exceeded the guideline range, see U.S.S.G.

§ 7B1.4(a), it was within the statutory maximum of 20 years for

the offense of conviction.    See Pena, 125 F.3d at 288.   The

district court stated that it wished to provide Green with an

opportunity to participate in a comprehensive substance abuse

treatment program provided by the Federal Bureau of Prisons.     See

id. at 287–88.   The sentence was neither unreasonable nor plainly

unreasonable and was not imposed in violation of law.      See id.;

see also Hinson, 429 F.3d at 119–20.    The judgment is

     AFFIRMED.